DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claim Objections
Examiner withdraws the objection to claim 8 based upon Applicant’s amendment to claim 8.

Claims 1-5, and 7
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2008/0173792 A1) (“Yang”), in view of Itakura et al. (US 2011/0254988 A1) (“Itakura”), in view of Daubenspeck et al. (US 2014/0021600 A1) (“Daubenspeck”).

    PNG
    media_image1.png
    302
    724
    media_image1.png
    Greyscale

Regarding claim 1, Yang teaches at least in figures 2, and 4-6, and Examiner’s annotated figure 4 above:
a first semiconductor substrate (2; ¶ 0030, where Si can be used) including (detailed below): 
a first region (first region) including (detailed below): 

a plurality of signal lines (A, it is obvious that more than one A would be connected to 6), 
wherein a first signal line (A) of the plurality of signal lines (A) is coupled to a first photoelectric conversion element of the plurality of photoelectric conversion elements (6, where A is coupled to 6 by means of 30)
a plurality of vias disposed together (B, it is obvious that there would be more than one via as there will need to be more than one electrical connection to 6), 
wherein a first via (one of the B’s) of the plurality of vias (B) is coupled to the first signal line (A); and 
a second region (second region) adjacent to the first region (first region), 
the second region (second region) including (detailed below): 
a plurality of land electrodes (C; ¶ 0024, where there are a plurality of pads 28, thus, there are a plurality of C’s below 28) disposed together, 
the plurality of land electrodes (C) formed in a wiring layer (C and D) provided at a light receiving surface side of the first semiconductor substrate (C is formed on the light receiving surface side of 2 and C is part of the wiring layer), 
a plurality of connection wirings (D) formed in the wiring layer (C and D), 
wherein a first connection wiring (one of the D’s) of the plurality of connection wirings (D) is provided at an end of a surface side of the first via (one of the B’s) of the plurality of vias 

Yang does not teach: 
wherein a width of each land electrode of the plurality of land electrodes is greater than a width of each via of the plurality of vias in a planar view; and 
a second semiconductor substrate including a logic semiconductor element, 
wherein a connection portion electrically couples the first semiconductor substrate to the logic semiconductor element in a stacked configuration such that the logic semiconductor element is mounted in a flip chip structure at the light receiving surface side of the first semiconductor substrate.

Itakura teaches at least in figures 6A-6B:
a second semiconductor substrate including a logic semiconductor element (61, where 61 is a die, or logic circuit, and it is obvious that the die would include a second semiconductor substrate; Further it is obvious that the logic circuit would comprise semiconductor elements because that is the material they make logic circuits from), 
wherein a connection portion (57) electrically couples the first semiconductor substrate (51) to the logic semiconductor element (61) in a stacked configuration (58 and 61 are stacked) such that the logic semiconductor element (61) is mounted in a flip chip structure at the light receiving surface side of the first semiconductor substrate (61 is so mounted on 51).
It would have been obvious to one of ordinary skill in the art to have the logic semiconductor element to be on the same surface as the imaging region of Yang as Itakura 

Yang and Itakura do not show:
wherein a width of each of the plurality of land electrodes is greater than a width of each of the plurality of vias in a planar view.

Daubenspeck teaches at least in figures 1, 17, and Examiner’s annotated figure 17s below:


    PNG
    media_image2.png
    369
    571
    media_image2.png
    Greyscale

wherein a width (M) of each of the plurality of land electrodes (Z) is greater than a width (N) of each of the plurality of vias (Y) in a planar view (As shown in Examiner’s annotated 
It would have been obvious to one of ordinary skill in the art to have the pitch of land electrodes be wider than the pitch of the vias because Daubenspeck teaches this this enhances to the current distribution in an RDL structure. ¶ 0005. This is necessary in order to meet the electromigration requirements in providing denser solder bumps. Id. It would further be obvious to one of ordinary skill in the art that one would want the land electrodes to be wider than the vias because the land electrode needs to be able to have a larger surface area to affix a solder ball to in order to connect to external elements, and the vias need to be smaller (less width) in order to connect to internal wiring lines and elements inside the device). 

Regarding the limitation:
wherein a width of each land electrode of the plurality of land electrodes is greater than a width of each via of the plurality of vias in a planar view.
Based upon Applicant’s arguments it appears that Applicant’s is arguing that there is only one land electrode shown in prior art references. However, the plurality of land electrodes Z is taught in Daubenspeck figure 1. One of ordinary skill in the art would understand that there would be a plurality of land electrodes C in Yang based upon how many outside electrical connections one of ordinary skill in the art wants based upon the design requirements they have. Thus, the combination of prior art references teaches a plurality of land electrodes (C/Z) and there are a plurality of vias (B/Y) and that the vias (B,Y) have a width less than the land electrodes (C/Z).


Regarding claim 2, Yang teaches at least in figures 4-6, and Examiner’s annotated figure 4 above:
Wherein a second via (a second B) of the plurality of vias (B) penetrates the first semiconductor substrate (2) and is connected to a second connection wiring (a second D) of the plurality of connection wiring (D) (For the reasons given in claim 1 above, it would have been obvious that there would be a plurality of via’s and a plurality of connection wiring such that a second via could be connected to a second wiring. This is because in real life the device would have a plurality of internal connections and not simply the few connections shown in a cross-sectional view).
Regarding claim 3, Yang teaches at least in figures 4-6, and Examiner’s annotated figure 4 above:
a cross-section area of a portion of the second via connected to the second connection is less than an area of the connection portion that electrically couples the first semiconductor substrate to the second semiconductor substrate (as can be seen from the annotated drawing the via’s cross section is less than the connection portion to the second substrate. This is because the via is shown to be smaller than the solder ball connecting 40 to 2. One of ordinary skill in the art would understand that the first and second via of the plurality of via would have the same width and that width would be less than first and second connection of the plurality of connections. As shown in figures 1 and 17 of Daubenspeck.).
Regarding claim 4, Yang teaches at least in figures 4-6, and Examiner’s annotated figure 4 above:
a total area of the second semiconductor substrate is less than a total area of the first semiconductor substrate (it would have been obvious to one of ordinary skill in the art looking at the figures of Yang that area of 40 would have been less than the area of 2. This is because 40 is a die/chip that are attached to 2).
Regarding claim 5, Yang teaches at least in figures 4-6, and Examiner’s annotated figure 4 above:
wherein a length and width of the second semiconductor substrate is less than a respective length and width of the first semiconductor substrate (it would have been obvious to one of ordinary skill in the art looking at the figures of Yang that area of 28 and/or 30 would have been less than the area of 2. This is because 40 is a die/chip that are attached to 2).
Regarding claim 7, Yang teaches at least in figures 1-6, and Examiner’s annotated figure 4 above:
a metal layer in the wiring layer (figure 2 element 36, where the wiring layer comprises metal pads) is between the connection portion (connection portion) and the first semiconductor substrate (2).


Response to Arguments
Applicant's arguments filed November 11, 2021 (“Remarks”) have been fully considered but they are not persuasive. 
Based upon Applicant’s arguments it appears that Applicant’s is arguing that there is only one land electrode shown in prior art references. However, the plurality of land electrodes Z is taught in Daubenspeck figure 1. One of ordinary skill in the art would understand that there would be a plurality of land electrodes C in Yang based upon how many outside electrical connections one of ordinary skill in the art wants based upon the design requirements they have. Thus, the combination of prior art references teaches a plurality of land electrodes (C/Z) and there are a plurality of vias (B/Y) and that the vias (B,Y) have a width less than the land electrodes (C/Z).
Applicant’s second argument is that a bond pad is not a land electrode. The prior art does not need to describe the elements ipis verbis. One of ordinary skill in the art would view a bond pad as being the same element as a land electrode.
Further, it appears that Applicant may be arguing that the vias and land electrodes of Daubenspeck are a single object as opposed to distinct elements. This argument is not persuasive because these elements, while perhaps made of the same material, can be viewed as distinct elements as they fulfill distinct roles in the device. In addition, it appears that Applicant may also be arguing a product-by-process argument. To the effect that Applicant is making this argument it is not persuasive as the product is not limited by any process which forms the elements integrally or separately.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT WALL whose telephone number is (571)272-9567.  The examiner can normally be reached on Monday to Thursday at 7:30am to 2:30pm PST. Interviews can be scheduled on Tuesday thru Thursday at 10am PST or 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VINCENT WALL/            Primary Examiner, Art Unit 2822